DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light emitting unit disposed”, “an execution unit configured to”, “a communication unit configured to” in claims 1-13 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 





Claim Objections
Claim 19 is objected to because of the following informalities:    
Claim 19 discloses “wherein the executing of the program performs a series of processing after a power switch of the information processing apparatus is turned ON and performs the second control, and
wherein in the second control, the light emitting unit is turned ON/OFF in accordance with a progress status of the series of processing”.
   However in independent claim 18 from which claim 19 depends, it states “performing second control of turning ON/OFF the light emitting unit in accordance with a status of the communication with the external apparatus”. The second control is associated with controlling the light emitting unit based on communication status and NOT based on progress status of the series of processing related to executing the program.
Therefore claim 19 should be amended as following:
 first control, and
wherein in the first control, the light emitting unit is turned ON/OFF in accordance with a progress status of the series of processing”.


Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 10-12, 14-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 16, 18, 19, 20, 21, 22, 24 of copending Application No. 16/818237 in view of US Patent No. 5432907 to Picazo, Jr. 


Claim 1, 8 of 16/818237
1.    An information processing apparatus comprising:

1.    An information processing apparatus comprising:

a light emitting unit
a light-emitting unit;

an execution unit configured to execute a program; and

The information processing apparatus according to Claim 1, wherein the control unit (execution unit) executes a program for starting the information processing apparatus and turns on and off the light-emitting unit based on a progress of execution of the program (claim 8)

a communication unit configured to communicate with the external apparatus and perform turning-ON/OFF control of the light emitting unit in accordance with a status of communication with the external apparatus,

a communication unit configured to communicate with an external apparatus and turn on and off the light-emitting unit based on a status of communication with the external apparatus; and

wherein the execution unit is configured to perform the turning-ON/OFF control of the light emitting unit in accordance with an execution status of the program.

The information processing apparatus according to Claim 1, wherein the control unit executes a program for starting the information processing apparatus and turns on and off the light-emitting unit based on a progress of execution (status) of the program (claim 8)




However application no. 16818237 does not disclose a connector, to which a communication cable to communicate with an external apparatus can be connected; a light emitting unit disposed to the connector; and a communication unit configured to communicate with the external apparatus via the connector.
        Picazo discloses a connector, to which a communication cable to communicate with an external apparatus can be connected (column 11, lines 15-35; column 7, lines 64-68; column 8, lines 1-2; backbone port connector 124 connects via cable to  HUB (10Base-T hub) (external apparatus)); a light emitting unit disposed to the connector (column 11, lines 15-35; column 30, lines 1-15; circuit 582 includes 4 hub status LED and 4 network status LED disposed to the LAN2 connection of backbone port); and a communication unit configured to communicate with the external apparatus via the connector (column 9, lines 10-20; column 11, lines 15-35; column 28, lines 24-35; LAN 2 controller (communication unit) communicates with another HUB (Base t HUB 50) (external apparatus) to receive data via backbone connector and via LAN 2 Interface connection and this data is forwarded to LAN 2 controller).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of 16818237 as taught by Picazo to provide connector for communication unit for communication process.
        The motivation to combine the references is to provide dual LAN interfaces such that failure during network communication can be restored by providing switching of LAN interface when one of the LAN interface fails to operate (column 28, lines 12-34).






              Regarding claim 8
Claim 16 of 16/818237
8.    The information processing apparatus according to claim 1, wherein the program is configured to set the communication unit to cause the execution unit to turn ON/OFF the light emitting unit until the execution unit executes predetermined processing in accordance with the program, and after the execution of the predetermined processing, allow' the communication unit to turn ON/OFF the light emitting unit.

16.    The information processing apparatus according to Claim 8, wherein the program causes the control unit to turn on and off the light-emitting unit until the control unit performs predetermined processing in accordance with the program and sets the communication unit so that the communication unit can turn on and off the light-emitting unit after the predetermined processing has been performed.













       Regarding claim 10
Claim 18 of 16/818237
10.    The information processing apparatus according to claim 1, wherein the communication unit is configured not to turn ON/OFF the light emitting unit until the execution unit executes the program to perform predetermined processing.

18.    The information processing apparatus according to Claim 8, wherein the communication unit does not turn on or off the light-emitting unit until the control unit executes the program to perform predetermined processing.




       Regarding claim 11
Claim 19 of 16/818237
11.    The information processing apparatus according to claim 1, wherein each of the execution unit and the communication unit is configured to output a control signal for performing the 






       Regarding claim 12
Claim 20 of 16/818237
12.    The information processing apparatus according to claim 11, wherein the light emitting unit is turned ON when either of the execution unit and the communication unit outputs a control signal for turning ON the light emitting unit.

20.    The information processing apparatus according to Claim 19, wherein the light-emitting unit is turned on when either of the control unit and the communication unit has output a control signal for turning on the light-emitting unit.



       Regarding claim 14
Claim 21 of 16/818237
14.    The information processing apparatus according to claim 1, wherein the execution unit is a central processing unit (CPU).
21.    The information processing apparatus according to Claim 1, wherein the control unit includes a central processing unit (CPU).




       Regarding claim 15
Claim 22 of 16/818237


22.    The information processing apparatus according to Claim 1, wherein the communication unit includes a local-area network (LAN) controller.






       Regarding claim 16
Claim 24 of 16/818237
16. The information processing apparatus according to claim 1, wherein the light emitting unit is two light emitting diodes (LEDs).

24.    The information processing apparatus according to Claim 1, wherein the light-emitting unit includes two light-emitting diodes (LEDs).





       Regarding claim 17
Claim 8 of 16/818237
17.    The information processing apparatus according to claim 1, wherein the light emitting unit is configuredto be 







This is a provisional nonstatutory double patenting rejection.


Claim 2-7 and 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 12-18, 19, 20, 21, 22, 24 of copending Application No. 16/818237 in view of US Patent No. 5432907 to Picazo, Jr further in view of US Patent No. 5519832 to Warchol.
     Regarding claim 2, application No. 16818237 in view of Picazo does not disclose the information processing apparatus according to claim 1, wherein the program executed by the execution unit is configured to perform a series of processing after power is supplied to the execution unit, and turn ON/OFF the light emitting unit in accordance with a progress status of the series of processing.
       Warchol discloses wherein the program executed by the execution unit is configured to perform a series of processing after power is supplied to the execution unit, and turn ON/OFF the light emitting unit in accordance with a progress status of the series of processing (column 4, lines 42-60, 64-67; column 5, lines 1-10, 20-36; column 7, lines 15-24; processor 50 (executing unit) executes CPU self-test program after 
       It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of 16818237 in view of Picazo as taught by Warchol to provide LED display control based on the execution stage of the program being executed.
        The motivation to combine the references is to provide visual display of any failure in any of the modules being tested by using labels next to the LED indicating which module is associated such that the user can easily determine which module has failed and wherein power consumption is reduced by only turning on the LED of the associated module that failed and leaving all the other LEDs OFF (column 2, lines 4-13; column 6, lines 56-67; column 7, lines 1-9; see Fig. 5).



       Regarding claim 3
Claim 9 of 16/818237
3.    The information processing apparatus according to claim 2,
wherein the execution unit includes a plurality of input-output ports that are used for communication with other 


communicate with another device, and
wherein the program includes setting processing of the input/output ports,






       Regarding claim 4
Claim 12 of 16/818237
4. The information processing apparatus according to claim 2, further comprising a display unit configured to display information, wherein the series of processing includes processing to supply power to the display unit.

12.    The information processing apparatus according to Claim 8, further comprising a display unit configured to display information,

wherein the program includes processing for supplying power to the display unit.




       Regarding claim 5
Claim 13 of 16/818237
5.    The information processing apparatus according to claim 4, wherein the series of processing includes 





       Regarding claim 6
Claim 14 of 16/818237
6.    The information processing apparatus according to claim 2, wherein the series of processing includes processing to set the communication unit to be capable of communicating with the external apparatus.

14.    The information processing apparatus according to Claim 8, wherein the program includes processing for setting the communication unit to allow the communication unit to communicate with the external apparatus.



       Regarding claim 7
Claim 15 of 16/818237
7.    The information processing apparatus according to claim 2, wherein the series of processing includes processing to set the communication unit to be capable of performing the turning-ON/OFF control of the light emitting unit.

15.    The information processing apparatus according to Claim 8, wherein the program includes processing for setting the communication unit to allow the communication unit to turn on and off the light-emitting unit.





Claims 12 and 17 of 16/818237
9.    The information processing apparatus according to claim 8, wherein the predetermined processing is processing to receive, from a display unit included in the information processing apparatus, a signal indicating that activation of the display unit has been completed.

(claim 12)    The information processing apparatus according to Claim 8, further comprising a display unit configured to display information,
wherein the program includes processing for supplying power to the display unit.


(claim 17)    The information processing apparatus according to Claim 16, wherein the predetermined processing is processing for receiving a signal indicating that start-up (activation) of the display unit has been completed from the display unit.
















Claim 1-9, 11-13, 14-17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2-4, 8, 9, 10, 17-18, 20 of copending Application No. 16/818382 in view of US Patent No. 5432907 to Picazo, Jr. 

       Regarding claim 1
Claim 1 and 8 of 16/818382
1.    An information processing apparatus comprising:

1, An information processing device, comprising: 
a light emitting unit;
a light-emitting unit;

an execution unit configured to execute a program; and

(claim 8) The information processing device according to claim 1, wherein the control unit executes a program and turns on and off the light-emitting unit in accordance with an execution status of the program.

a communication unit configured to communicate with the external apparatus and perform turning-ON/OFF control of the light emitting unit in accordance with a status of communication with the external apparatus,

a communication unit configured to communicate with an external apparatus, and turn on and off the light-emitting unit in accordance with a communication status with the external apparatus; and



(claim 8) The information processing device according to claim 1, wherein the control unit executes a program and turns on and off the light-emitting unit in accordance with an execution status of the program.



However application no. 16/818382 does not disclose a connector, to which a communication cable to communicate with an external apparatus can be connected; a light emitting unit disposed to the connector; a communication unit configured to communicate with the external apparatus via the connector.
        Picazo discloses a connector, to which a communication cable to communicate with an external apparatus can be connected (column 11, lines 15-35; column 7, lines 64-68; column 8, lines 1-2; backbone port connector 124 connects via cable to  HUB (10Base-T hub) (external apparatus)); a light emitting unit disposed to the connector (column 11, lines 15-35; column 30, lines 1-15; circuit 582 includes 4 hub status LED and 4 network status LED disposed to the LAN2 connection of backbone port); a communication unit configured to communicate with the external apparatus via the connector (column 9, lines 10-20; column 11, lines 15-35; column 28, lines 24-35; LAN 2 controller (communication unit) communicates with another HUB (Base t HUB 50) (external apparatus) to receive data via backbone connector and via LAN 2 Interface connection and this data is forwarded to LAN 2 controller).
Picazo to provide connector for communication unit for communication process.
        The motivation to combine the references is to provide dual LAN interfaces such that failure during network communication can be restored by providing switching of LAN interface when one of the LAN interface fails to operate (column 28, lines 12-34).
 

       Regarding claim 2
Claim 9 of 16/818382
2.    The information processing apparatus according to claim 1, wherein the program executed by the execution unit is configured to perform a series of processing after power is supplied to the execution unit, and turn ON/OFF the light emitting unit in accordance with a progress status of the series of processing.

9.    The information processing device according to claim 8, wherein the program executed by the control unit performs a series of processing after supply of power to the control unit, and turns on and off the light-emitting unit in accordance with the progress status of the series of processing.








       Regarding claim 3
Claim 10 of 16/818382
3.    The information processing apparatus according to claim 2,
wherein the execution unit includes a plurality of input-output ports that are used for communication with other devices, and
wherein the series of processing includes setting processing of the input-output ports.

10.    The information processing device according to claim 8, wherein the control unit includes a plurality of input/output ports used for communicating with another device, and the series of processing includes setting processing for the input/output ports.



       Regarding claim 4
Claim 11 of 16/818382
4. The information processing apparatus according to claim 2, further comprising a display unit configured to display information, wherein the series of processing includes processing to supply power to the display unit.

11.    The information processing device according to claim 9, comprising a display configured to display information,
wherein the series of processing includes processing of causing power to be supplied to the display.




       Regarding claim 5
Claim 12 of 16/818382
5.    The information processing apparatus according to claim 4, wherein the series of processing includes processing to cause the display unit to display the information.

12.    The information processing device according to claim 11, wherein the series of processing includes processing of causing information to be displayed on the display.



       Regarding claim 6
Claim 13 of 16/818382
6.    The information processing apparatus according to claim 2, wherein the series of processing includes processing to set the communication unit to be capable of communicating with the external apparatus.

13.    The information processing device according to claim 9, wherein the series of processing includes processing of setting the communication unit so that the communication unit is able to communicate with the external apparatus.




       Regarding claim 7
Claim 14 of 16/818382
7.    The information processing apparatus according to claim 2, wherein the series of processing includes 





       Regarding claim 8
Claim 15 of 16/818382
8.    The information processing apparatus according to claim 1, wherein the program is configured to set the communication unit to cause the execution unit to turn ON/OFF the light emitting unit until the execution unit executes predetermined processing in accordance with the program, and after the execution of the predetermined processing, allow' the communication unit to turn ON/OFF the light emitting unit.

15.    The information processing device according to claim 8, wherein the program causes the control unit to turn on and off the light-emitting unit until the control unit executes predetermined processing in accordance with the program, and after the execution of the predetermined processing, the program sets the communication unit so that the communication unit is able to turn on and off the light-emitting unit.




       Regarding claim 9
Claim 16 of 16/818382
9.    The information processing apparatus according to claim 8, wherein the predetermined processing is processing 





       Regarding claim 11, Picazo discloses the information processing apparatus according to claim 1, wherein each of the execution unit and the communication unit is configured to output a control signal for performing the turning-ON/OFF control of the light emitting unit (column 30, lines 1-21; LAN controller and the microprocessor 460 can control turning ON/OFF of the status LED by outputting register data into register 580 that controls the LED).

       Regarding claim 12, Picazo discloses the information processing apparatus according to claim 11, wherein the light emitting unit is turned ON when either of the execution unit and the communication unit outputs a control signal for turning ON the light emitting unit (column 30, lines 1-21; LAN controller and the microprocessor 460 can control turning ON of the status LED by outputting register data into register 580 that controls the LED; CPU can turn on one of the status LED based on type of fault and LAN controller can turn on one of the status LED based on the communication status such as transmitting/receiving).

       Regarding claim 13
Claim 4 of 16/818382

a circuit to which the control signal is input and configured to output current to the light emitting unit in accordance with the control signal input to the circuit; and
another circuit to which another control signal is input and configured to output current to the light emitting unit in accordance with the another control signal input to the another circuit,

4.    The information processing device according to claim 3, comprising:
a first switch (circuit) into which a first control signal for controlling whether or not to allow current to flow through the light-emitting unit is input, the first switch allowing current to flow through the light-emitting unit on the basis of the input first control signal; and

a second switch(another circuit) into which a second control signal for controlling whether or not to allow current to flow through the light-emitting unit is input, the second switch allowing current to flow through the light-emitting unit on the basis of the input second control signal,

wherein the light emitting unit is configured to be turned ON when current is input to the light emitting unit.

the light-emitting unit is turned on when one of the communication unit or the control unit outputs a control signal for allowing current to flow through the light-emitting unit,




       Regarding claim 14
Claim 17 of 16/818382
14.    The information processing apparatus according to claim 1, wherein the execution unit is a central processing unit (CPU).







       Regarding claim 15
Claim 18 of 16/818382
15, The information processing apparatus according to claim 1, wherein the communication unit is a local area network (LAN) controller.

18.    The information processing device according to claim 1, wherein the communication unit includes a local area network (LAN) controller.



       Regarding claim 16
Claim 20 of 16/818382
16. The information processing apparatus according to claim 1, wherein the light emitting unit is two light emitting diodes (LEDs).

20.    The information processing device according to claim 1, wherein the light-emitting unit includes two light-emitting diodes (LEDs).



       Regarding claim 17
Claim 8 of 16/818382
17.    The information processing apparatus according to claim 1, wherein the light emitting unit is configured to be 

.





Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2-4, 8, 9, 10, 17-18, 20 of copending Application No. 16/818382 in view of US Patent No. 5432907 to Picazo, Jr further in view of US Patent No. 6157956 to Jensen. 

       Regarding claim 10, 16/818382 in view of Picazo does not disclose the information processing apparatus according to claim 1, wherein the communication unit is configured not to turn ON/OFF the light emitting unit until the execution unit executes the program to perform predetermined processing.
        Jensen discloses wherein the communication unit is configured not to turn ON/OFF the light emitting unit until the execution unit executes the program to perform predetermined processing (column 5, lines 55-62; column 6, lines 1-8, 39-42; bubble 506 and 500 corresponding to Card control process 506 and ICS 500 are software (program) to be executed; column 5, lines 17-39, column 6, lines 7-14, 26-35, 39-42; ICS operation 500 (communication unit) drives ON/OFF of the ETHERNET traffic LED; during self-test/DOWNLOAD (predetermined processing) performed by Card control 506 (executing unit) the CARD control 506 drives ON/OFF of the SELF-Test 
       It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of 16/818382 in view of Picazo as taught by Jensen to control LED by the communication unit based on status of the control unit execution of program.
        The motivation to combine the references is to provide comprehensive testing process of the different components in the device and provide a reset mechanism whenever a testing process of the results in a failure (column 6, lines 39-67).










!!! NOTE  CLAIMS 9 and 13 are NOT REJECTED BY PRIOR ART !!!

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11-12, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5432907 to Picazo, Jr in view of US Patent Application Publication Pub. No. US 20160316072 to Mori.


       Regarding claim 1, Picazo, Jr discloses an information processing apparatus comprising (column 7, lines 64-68; column 8, lines 1-2; column 9, lines 55-67;  column 10, lines 35-45; “10 Base2 Hub 30”  (information processing apparatus)):

        a light emitting unit disposed to the connector (limitation interpreted under 35 U.S.C. 112(f) as the LED: column 11, lines 15-35; column 30, lines 1-15; circuit 582 includes 4 hub status LED and 4 network status LED disposed to the LAN2 connection of backbone port); 
        an execution unit configured to execute a program (limitation interpreted under 35 U.S.C. 112(f) as the CPU: column 28, lines 12-45; microprocessor 460 (execution unit) executes program related to initialization); and
        a communication unit configured to communicate with the external apparatus via the connector and perform control of the light emitting unit in accordance with a status of communication with the external apparatus (limitation interpreted under 35 U.S.C. 112(f) as the LAN controller: column 9, lines 10-20; column 11, lines 15-35; column 28, lines 24-35; LAN 2 controller (communication unit) communicates with another HUB (Base t HUB 50) (external apparatus) to receive data via the backbone connector 124 and inputs the data to LAN 2 Interface connection and this data is forwarded to LAN 2 controller; column 30, lines 1-21; when there is no FAULTS, LAN controllers control the network status LEDs to light (ON/OFF control) by outputting register data into register 580 that controls the LED to indicate status of transmission/reception of data with the other HUB),

However Picazo, Jr does not disclose performing turning-ON/OFF control of the light emitting unit.
        Mori discloses performing turning-ON/OFF control of the light emitting unit (paragraph 22, 31-32; CPU controls ON/OFF of the LED 53a-b).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Picazo as taught by Mori to provide control signals for turning ON/OFF the LED units.
        The motivation to combine the references is to provide the different processors in the system each control of specific LED for indication of status such as abnormality wherein even when the main CPU is not functional and cannot control display device for notification, LED display can be provided for abnormality notification (paragraph 2-10, 29-31, 38-39, 40-42).


       Regarding claim 11, Picazo discloses the information processing apparatus according to claim 1, wherein each of the execution unit and the communication unit is 


       Regarding claim 12, Picazo discloses the information processing apparatus according to claim 11, wherein the light emitting unit is turned ON when either of the execution unit and the communication unit outputs a control signal for turning ON the light emitting unit (column 30, lines 1-21; LAN controller and the microprocessor 460 can control turning ON of the status LED by outputting register data into register 580 that controls the LED; CPU can turn on one of the status LED based on type of fault and LAN controller can turn on one of the status LED based on the communication status such as transmitting/receiving).


       Regarding claim 14, Picazo discloses the information processing apparatus according to claim 1, wherein the execution unit is a central processing unit (CPU) (column 28, lines 12-27; microprocessor 460 (execution unit) is CPU).








       Regarding claim 16, Picazo discloses the information processing apparatus according to claim 1, wherein the light emitting unit is two light emitting diodes (LEDs) (column 28, lines 25-32; column 30, lines 4-15; of the four network status LED two LEDs are associated with data communication status of LAN network 2 connected with LAN 2 controller).



       Regarding claim 18, Picazo, Jr discloses a control method of an information processing apparatus (column 7, lines 64-68; column 8, lines 1-2; column 9, lines 55-67;  column 10, lines 35-45; “10 Base2 Hub 30”  (information processing apparatus)), the information processing apparatus having a connector to which a communication cable to communicate with an external apparatus can he connected (column 11, lines 15-35; 
       executing a program (column 28, lines 12-45; microprocessor 460 (execution unit) executes program related to initialization);
       performing first control of a light emitting unit disposed to the connector in accordance with an execution status of the program (column 11, lines 15-49; column 30, lines 1-15; circuit 582 includes 4 hub status LED and 4 network status LED disposed to the LAN2 connection of backbone port; column 28, lines 12-22, 35-65; column 30, lines 1-21; when fault/failure occurs including failure during running of the initialization program (execution status of program is fail) including failures in network LAN controller, microprocessor (execution unit) controls the LED’s to light up in a pattern that shows the type of fault by outputting register data into register 580 that controls the LED);
       communicating with the external apparatus after the executing of the program (column 9, lines 10-20; column 11, lines 15-35; column 28, lines 24-35;; column 28, lines 22-35; following initialization, the LAN 2 controller (communication unit) communicates with another HUB (Base t HUB 50) (external apparatus) to receive data via LAN 2 Interface connection and this data is forwarded to LAN 2 controller); and
       performing second control of the light emitting unit in accordance with a status of the communication with the external apparatus (column 30, lines 1-21; when there is no FAULTS, LAN controllers control the network status LEDs to light (ON/OFF control) by outputting register data into register 580 that controls the LED to indicate status of transmission/reception of data with the other HUB).

        Mori discloses control of turning-ON/OFF of the light emitting unit (paragraph 22, 31-32; CPU controls ON/OFF of the LED 53a-b).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Picazo as taught by Mori to provide control signals for turning ON/OFF the LED units.
        The motivation to combine the references is to provide the different processors in the system each control of specific LED for indication of status such as abnormality wherein even when the main CPU is not functional and cannot control display device for notification, LED display can be provided for abnormality notification (paragraph 2-10, 29-31, 38-39, 40-42).




Claim 2, 6-7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5432907 to Picazo, Jr in view of US Patent Application Publication Pub. No. US 20160316072 to Mori further in view of US Patent No. 5519832 to Warchol.
       Regarding claim 2, Picazo in view of Mori does not disclose the information processing apparatus according to claim 1, wherein the program executed by the execution unit is configured to perform a series of processing after power is supplied to 
       Warchol discloses wherein the program executed by the execution unit is configured to perform a series of processing after power is supplied to the execution unit, and turn ON/OFF the light emitting unit in accordance with a progress status of the series of processing (column 4, lines 42-60, 64-67; column 5, lines 1-10, 20-36; column 7, lines 15-24; processor 50 (executing unit) executes CPU self-test program after power-up to the processor; column 7, lines 20-50; module 24 of the processor then performs sequence of tests to the second CPU 26, tests to I/O module, tests to memory; as it progresses to each tests, the associated LED is initially turned ON and then turned OFF if the status of the test is PASS and remains ON if failing test).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Picazo in view of Mori as taught by Warchol to provide LED display control based on the execution stage of the program being executed.
        The motivation to combine the references is to provide visual display of any failure in any of the modules being tested by using labels next to the LED indicating which module is associated such that the user can easily determine which module has failed and wherein power consumption is reduced by only turning on the LED of the associated module that failed and leaving all the other LEDs OFF (column 2, lines 4-13; column 6, lines 56-67; column 7, lines 1-9; see Fig. 5).



       Regarding claim 6, Picazo discloses the information processing apparatus according to claim 2, wherein the series of processing includes processing to set the communication unit to be capable of communicating with the external apparatus (column 28, lines 1-33; during initialization routine, switch SW3 is set to select one of LAN 2 interfaces 464/466 such that LAN 2 controller (communication unit) is capable of receiving data from external HUB).

       Regarding claim 7, Picazo discloses the information processing apparatus according to claim 2, wherein the series of processing includes processing to set the communication unit to be capable of performing the turning-ON/OFF control of the light emitting unit (column 29, lines 10-15; column 28, lines 12-34; microprocessor performs initialization processing that includes to setup the LAN controller so that it is capable of receiving/transmitting data; column 30, lines 11-18; when LAN controllers are able to receive/transmit data they can perform the turning ON/OFF of the network status LED to indicate the transmit/receive status).


       Regarding claim 17, Warchol discloses the information processing apparatus according to claim 1, wherein the light emitting unit is configured to be turned ON/OFF in accordance with an execution status of the program (column 4, lines 42-60, 64-67; column 5, lines 1-10, 20-36; column 7, lines 15-24; processor 50 (executing unit) executes CPU self-test program after power-up to the processor; column 7, lines 20-50; .






Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5432907 to Picazo, Jr in view of US Patent Application Publication Pub. No. US 20160316072 to Mori further in view of US Patent No. 5519832 to Warchol further in view of  US Patent Application Publication Pub. No. US 20090300640 to Akitomi.
       Regarding claim 3, Picazo in view of Mori further in view of Warchol does not disclose the information processing apparatus according to claim 2, wherein the execution unit includes a plurality of input-output ports that are used for communication with other devices, and wherein the series of processing includes setting processing of the input-output ports.
       Akitomi discloses wherein the execution unit includes a plurality of input-output ports that are used for communication with other devices (paragraph 36-37, 41; CPU (execution unit) including IO ports 16 for connecting to external device and display device), and wherein the series of processing includes setting processing of the input-
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Picazo in view of Mori further in view of Warchol as taught by Akitomi to provide setting process of the IO ports disposed to the processor.
        The motivation to combine the references is to provide visual display using LED with different colors each associated with specific OS associated with the port such that the user can readily recognize what type of OS is used with specific port and therefore can make correct connection of external devices (paragraph 5, 7, 9, 58-59).



Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5432907 to Picazo, Jr in view of US Patent Application Publication Pub. No. US 20160316072 to Mori further in view of US Patent No. 5519832 to Warchol further in view of  US Patent Application Publication Pub. No. US 20070262977 to Liu.

       Regarding claim 4, Picazo in view of Mori further in view of Warchol does not disclose the information processing apparatus according to claim 2, further comprising a display unit configured to display information, wherein the series of processing includes processing to supply power to the display unit.

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Picazo in view of Mori further in view of Warchol as taught by Liu to provide process instruction to provide power to the display unit.
        The motivation to combine the references is to provide processing that enables automatic powering ON of the display device by sending display signals to the display device and when host controller of the display device is disconnected providing resetting of the display device to again wait for the automatic power ON signal (paragraph 24-28).





       Regarding claim 5, Li discloses the information processing apparatus according to claim 4, wherein the series of processing includes processing to cause the display unit to display the information (paragraph 22, 24, 25, 27; after powering of display, there is .



Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5432907 to Picazo, Jr in view of US Patent Application Publication Pub. No. US 20160316072 to Mori further in view of US Patent No. 6157956 to Jensen.

       Regarding claim 8, Picazo in view of Mori does not disclose the information processing apparatus according to claim 1, wherein the program is configured to set the communication unit to cause the execution unit to turn ON/OFF the light emitting unit until the execution unit executes predetermined processing in accordance with the program, and after the execution of the predetermined processing, allow' the communication unit to turn ON/OFF the light emitting unit.
       Jensen discloses wherein the program (column 5, lines 55-62; column 6, lines 1-8, 39-42; bubble 506 and 500 corresponding to Card control process 506 and ICS 500 are software (program) to be executed) is configured to set the communication unit to cause the execution unit to turn ON/OFF the light emitting unit until the execution unit executes predetermined processing in accordance with the program, and after the execution of the predetermined processing, allow' the communication unit to turn ON/OFF the light emitting unit (column 5, lines 17-39, column 6, lines 7-14, 26-35, 39-42; ICS operation 500 (communication unit) drives ON/OFF of the ETHERNET traffic LED; during self-

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Picazo in view of Mori as taught by Jensen to control LED by the communication unit based on status of the control unit execution of program.
        The motivation to combine the references is to provide comprehensive testing process of the different components in the device and provide a reset mechanism whenever a testing process of the results in a failure (column 6, lines 39-67).



       Regarding claim 10,  Jensen discloses wherein the communication unit is configured not to turn ON/OFF the light emitting unit until the execution unit executes the program to perform predetermined processing (column 5, lines 55-62; column 6, lines 1-8, 39-42; bubble 506 and 500 corresponding to Card control process 506 and ICS 500 are software (program) to be executed; column 5, lines 17-39, column 6, lines .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5432907 to Picazo, Jr in view of US Patent Application Publication Pub. No. US 20160316072 to Mori further in view of US Patent Application Publication Pub. No. US 20090300640 to Akitomi.
!!! NOTE EXAMINER IS ASSUMING THAT IN CLAIM 19, “SECOND CONTROL” IS “FIRST CONTROL” IN ACCORDANCE WITH THE OBJECTION OF CLAIM 19 ABOVE”!!! 

       Regarding claim 19, Picazo in view of Mori does not disclose the control method of the information processing apparatus according to claim 18, wherein the executing of the program performs a series of processing after a power switch of the information processing apparatus is turned ON and performs the first control, and
wherein in the first control, the light emitting unit is turned ON/OFF in accordance with a progress status of the series of processing.
first control (paragraph 49-54; when power source for booting process is turned ON for the PC 2 (information processing apparatus), series of processing including booting of the hyper visor, determining of allocation of OS, and booting of OS is performed; paragraph 53-54, 58-59; after the appropriate OS is booted, the hyper visor controls (first control) the lighting of the LED  (turning ON/OFF) based on which OS is booted for each ports), and
wherein in the first control, the light emitting unit is turned ON/OFF in accordance with a progress status of the series of processing (paragraph 53-54, 58-59; after completion of the OS allocation for the port process (completion is progress status) in step s12, the hyper visor controls (first control) the lighting of the LED (turning ON/OFF) based on which OS is booted for each ports).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Picazo in view of Mori  as taught by Akitomi to provide control of LED ON/OFF based on execution status of the program.
        The motivation to combine the references is to provide visual display using LED with different colors each associated with specific OS associated with the port such that the user can readily recognize what type of OS is used with specific port and therefore can make correct connection of external devices (paragraph 5, 7, 9, 58-59).






Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160133112 to Kawamoto discloses communication status outputting method (see Abstract).
US 20100062805 to Moran discloses computer including mobile device (see Abstract).
 US 20110131437 to Shimazaki discloses wakeup process for device (see Abstract).
US 20170123954 to Shih discloses LED controlling system (see Abstract).
US 20200314256 to Hasegawa discloses LED controlling system (see Abstract).
US 20200314249 to Ikeda discloses LED controlling system (see Abstract).
US 20120290884 to Hamaguchi discloses error processing in startup (see Abstract).






Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

01/15/2021